 Case 3:17-cv-01362 Document 991 Filed 09/18/20 Page 1 of 2 PageID #: 18313



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     By Order entered March 9, 2020, the court appointed the

Honorable Christopher C. Wilkes as Special Master to assist with

discovery matters in these cases.       See ECF No. 200.      The court is

considering appointing Judge Wilkes as Special Master to aid in

resolving certain pretrial motions that have been filed and are

expected to be filed in this matter.        Specifically, the court is

considering appointing Judge Wilkes to consider all pretrial

motions except for motions for summary judgment, motions in

limine, and Daubert motions.       Any order entered for this purpose
 Case 3:17-cv-01362 Document 991 Filed 09/18/20 Page 2 of 2 PageID #: 18314



would include similar conditions as the earlier Order of

Appointment.    Federal Rule of Civil Procedure 53(b)(1) requires

that “[b]efore appointing a master, the court must give the

parties notice and an opportunity to be heard.”

     For this reason, the parties have until September 22, 2020,

to lodge any objection or otherwise respond to the possible

appointment of Judge Wilkes as a special master as outlined

herein.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to those counsel of record who have registered

to receive an electronic NEF and to Special Master Wilkes.

          IT IS SO ORDERED this 18th day of September, 2020.

                                  ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     2
